DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 29 December 2021 has been entered.
 Response to Arguments
Applicant’s amendment to claim 1 to newly recite “the electrolyte solution has an electrolyte concentration adapted to provide a current draw of no greater than 15 amps” is not clearly sufficient to overcome the obviousness rejection over Lee et al as applied in the prior Office action.  In particular, per MPEP 2115, recitations in an apparatus claim directed towards the material worked upon by a structure does not impart patentability to the claims.  In this instance, the claimed structural features may be utilized with an electrolyte solution of any concentration, not only those which permitted a current draw of no greater than 15 amps.  Note that Klein (US 2005/0269210, already of record) shows that electrolyte solution concentration was known in the prior art as affecting the current draw of an electrolysis cell, with the understanding being that higher electrolyte solution concentrations resulted in higher current draw.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject 

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 19 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 1 recites that the current draw is no greater than 15 amps, while claim 19 recites that the power supply provides a current of less than 20 amps.  Claim 19 thus includes subject matter outside the scope of claim 1 (current being greater than 15 amps, but less than 20 amps).  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 11, 12 and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 6,630,061).
Lee et al teach (see abstract, figs. 5, 6A and 6B, and col. 3, line 43 to col. 4, line 32) an electrolysis system comprising a pressure resistant container (357, constructed with insulating material insert sheets 355a-355f) comprising: i) a first defined space (302) configured to fully immerse a plurality 
Thus, Lee et al fail to expressly teach the volume of the second defined space relative to the volume of the first defined space.
However, per MPEP 2144.04.IV.A., where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device.  Applicant has failed to even assert, let alone provide evidence of, a difference in performance of the device by using the claimed volume of the second defined space being 80-120% of the volume of the first defined space.	Further, Lee et al fail to expressly teach the electrolyte concentration of the electrolyte solution, nor that the electrolyte concentration was adapted to provide a current draw of no greater than 15 amps.
However, per MPEP 2115, recitations directed to the material worked upon by a structure (i.e. apparatus) do not impart patentability to the claims.  The electrolyte solution in an electrolysis cell is a material being worked upon by the cell (apparatus), which relates to the intended use of the claimed structure.  Therefore, the recitation in claim 1 relating to the electrolyte concentration of the electrolyte solution do not further limit the structure of the electrolysis system.
Regarding claim 2, Lee et al teach (see col. 5, lines 1-6) a control board (344) was present to control the supply of electricity to the electrodes.  
Regarding claim 3, Lee et al teach (see col. 4, lines 15-23) a temperature sensor (309) and a pressure sensor (310).  The pressure sensor was placed in the second defined space.  The temperature 
Regarding claim 11, Lee et al teach a gas outlet port (318) defining a gas outlet from the second defined space.
Regarding claim 12, Lee et al teach a control valve (317) which (per col. 5, lines 22-32) was used as a pressure regulator in that it only opened once the pressure inside was above a certain threshold.  The valve was located proximate the gas outlet port.
Regarding claim 21, the first defined space and the second defined space of Lee et al were arranged to allow passive fluid communication therebetween (passive due to downward flow of liquid under force of gravity and upward flow of gas under force of buoyancy).
Regarding claim 22, the first defined space contained water, which water can be considered “a replenishment supply of electrolyte solution”.
Regarding claim 23, the second defined space of Lee et al was positioned above the first defined space.
Regarding claim 24, the first and second defined spaces of Lee et al were in direct fluid communication through openings (354) of the stabilizing plate (353).
Claims 1-3, 11, 12 and 20-24 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 6,630,061) in view of Klein (US 2005/0269210).
[Note: this ground of rejection is provided as an alternative to the ground of rejection presented above based solely on Lee et al should the electrolyte concentration of the electrolyte solution be considered to have patentable weight.]
Lee et al teach (see abstract, figs. 5, 6A and 6B, and col. 3, line 43 to col. 4, line 32) an electrolysis system comprising a pressure resistant container (357, constructed with insulating material 
Thus, Lee et al fail to expressly teach the volume of the second defined space relative to the volume of the first defined space.
However, per MPEP 2144.04.IV.A., where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device.  Applicant has failed to even assert, let alone provide evidence of, a difference in performance of the device by using the claimed volume of the second defined space being 80-120% of the volume of the first defined space.	Further, Lee et al fail to expressly teach the electrolyte concentration of the electrolyte solution, nor that the electrolyte concentration was adapted to provide a current draw of no greater than 15 amps. 
However, Klein teaches see abstract, paragraph [0019]) that the efficiency of energy use in electrolysis of water for generating a mixed gas of hydrogen and oxygen could be improved by adding salts such as potassium hydroxide, potassium carbonate, and sodium chloride to the water.  Klein further teaches (see paragraph [0040]) that the electrolyte concentration of the electrolyte solution in an electrolysis cell was a result effective variable that affected the rate of current draw of the electrolysis cell.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have conducted routine optimization of the electrolyte concentration to achieve a desired current draw of the electrolysis cell as suggested by Klein.  
Regarding claim 2, Lee et al teach (see col. 5, lines 1-6) a control board (344) was present to control the supply of electricity to the electrodes.  

Regarding claim 11, Lee et al teach a gas outlet port (318) defining a gas outlet from the second defined space.
Regarding claim 12, Lee et al teach a control valve (317) which (per col. 5, lines 22-32) was used as a pressure regulator in that it only opened once the pressure inside was above a certain threshold.  The valve was located proximate the gas outlet port.
Regarding claim 20, Lee et al teach (see col. 1, lines 17-22) using water with “small amount of an electrolyte”, but fail to teach the identity of the electrolyte.  Klein teaches (see abstract, paragraph [0019]) that the efficiency of energy use in electrolysis of water for generating a mixed gas of hydrogen and oxygen could be improved by adding salts such as potassium hydroxide, potassium carbonate, and sodium chloride to the water.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have added the electrolytes including potassium carbonate to the water of Lee et al as suggested by Klein because Klein teaches that the efficiency of the electrolysis could be improved by adding the combination of electrolytes to water.
Regarding claim 21, the first defined space and the second defined space of Lee et al were arranged to allow passive fluid communication therebetween (passive due to downward flow of liquid under force of gravity and upward flow of gas under force of buoyancy).
Regarding claim 22, the first defined space contained water, which water can be considered “a replenishment supply of electrolyte solution”.
Regarding claim 23, the second defined space of Lee et al was positioned above the first defined space.
Regarding claim 24, the first and second defined spaces of Lee et al were in direct fluid communication through openings (354) of the stabilizing plate (353).
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 6,630,061), with or without Klein (US 2005/0269210), as applied to claim 1 above, and further in view of Arnett et al (US 2010/0276279).
Lee et al fail to teach the thickness of the electrode plates or separation gap between the electrode plates.
Arnett et al teach (see abstract, fig. 6, paragraph [0100]) constructing an electrolysis cell for the production of oxygen-hydrogen gas mixture wherein electrode plates with a thickness of 20 gauge (0.8- 0.9 mm) were used with a separation gap of about 3 mm.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have utilized the electrode plate size and gap dimensions taught by Arnett et al in the cell of Lee et al to ensure maximum electrode surface area within the volume of the cell to increase production capacity.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 6,630,061), with or without Klein (US 2005/0269210), as applied to claim 1 above, and further in view of Nigel (US 2016/0090657).
Lee et al fail to teach the electrodes comprising a coating of a higher conductivity material onto the electrolysis plate.  
Nigel teaches (see abstract, paragraphs [0001], [0018]-[0020], and [0062]) a similar electrolysis system comprising stainless steel electrolysis plates, wherein the plates may be coated with nickel metal (a higher conductivity metal than stainless steel) to aid in the release of oxygen gas.
Therefore, it would have been obvious to one of ordinary skill in the art to have coated the electrolysis plates of Lee et al with nickel metal as suggested by Nigel for the purpose of aiding in the release of oxygen gas (a part of the HHO gas mixture).  
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et (US 6,630,061), with or without Klein (US 2005/0269210), as applied to claim 1 above, and further in view of Dee et al (US 2011/0094878).
Lee et al fail to teach the electrodes comprising platinum.
Dee et al teach (see abstract, paragraphs [0065] and [0069]) that electrode plates for making oxygen-hydrogen gas mixtures were preferably made from platinum due to the materials being highly inert, yet highly electrically conductive.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have substituted electrode plates constructed with platinum as suggested by Dee et al in place of the electrode plates taught by Lee et al since Dee et al teach that the platinum material was effective for constructing electrodes and Lee et al was silent as to suitable materials for the electrode plates.
Claims 8, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 6,630,061), with or without Klein (US 2005/0269210), as applied to claim 1 above, and further in view of Burns (US 2015/010926).
Regarding claim 8 and 9, Lee et al do not teach the material of the electrode plates, thus failing to teach the electrode plates were coated by a higher conductivity material.
Burns teaches (see paragraph [0014]) a similar electrolysis system, wherein the electrode plates could comprise either titanium or iridium.  Per paragraph [0043], Burns teaches that the conductive titanium or iridium materials assisted in the electrolysis reaction.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have utilized known suitable conductive materials, such as titanium or iridium taught by Burns, to construct the electrode plates of Lee et al because Burns teaches that the titanium and/or iridium materials assisted in the electrolysis reaction.
Regarding claim 10, Lee et al fail to expressly teach the presence of at least one seal configured to prevent leakage of the electrolyte solution and the HHO gas.  However, the main body (357) is shown as a box, with penetrations for various sensors as well as a gas outlet and a water inlet.  

Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have provided a seal as suggested by Burns in the system of Lee et al to contain the gas produced by electrolysis.  
Claims 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US
6,630,061), with or without Klein (US 2005/0269210), as applied to claim 1 or 11 above, and further in view of Dahlquist, Jr (US 2005/0217991).
Regarding claim 13, Lee et al teach the system comprising a heat exchanger (331) having a first inlet in communication with the contents of the electrolytic cell and a second inlet for coolant, but Lee et al fail to using an engine coolant line as the coolant of the heat exchanger.
Dahlquist teaches (see abstract, fig. 8 and paragraph [0071]) using engine coolant for effecting the cooling of electrolyte present in an electrolysis cell for the on-board production of an oxygen-hydrogen gas mixture.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have utilized the engine coolant as the coolant as suggested by Dahlquist to the system of Lee et al for the purpose of using onboard coolant for the temperature control of the electrolyte solution within the electrolysis system when adapting it for use on a vehicle.  
Regarding claim 14, when adapting the system of Lee et al as suggested by Dahlquist to an existing, rather than new, vehicle, it would have been obvious to have modified the existing engine coolant line with a retrofitted portion to feed coolant to the heat exchanger of the electrolysis system.
Regarding claims 15 and 16, Lee et al fail to teach attaching the electrolysis system to an internal combustion engine on board a vehicle.  

Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have adapted the electrolysis system of Lee et al for on board use on a vehicle for improving the performance of the internal combustion engine. 
Regarding claim 17, it would have been obvious to one of ordinary skill in the art at the time of filing to have provided a size of the electrolysis system to contain as much water as was necessary to reduce the water refill intervals to as long as desired.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 6,630,061), with or without Klein (US 2005/0269210), in view of Dahlquist (US 2005/0217991) as applied to claim 15 above, and further in view of Vargas et al (US 2014/0102882).
Lee et al fail to teach using the electrolysis system with a generator.
Vargas et al teach (see abstract, paragraphs [0007] and [0013]) that oxygen-hydrogen gas mixtures of the type taught by Lee et al could be used not only for improving combustion in vehicle-based internal combustion engines, but also for improving the combustion of small electrical generators.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have used the electrolysis system of Lee et al with a generator engine as suggested by Vargas et al because Vargas et al teach that the mixed hydrogen and oxygen gases improved the combustion of the generator engine.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US
6,630,061), with or without Klein (US 2005/0269210), as applied to claim 1 above, and further in view of Cunningham (US 5,450,822).
Lee et al is silent with respect to the current and voltage provided by the power supply.

Therefore, it would have been obvious to one of ordinary skill in the art to have adapted the power supply of Lee et al to utilize an available power source, such as a standard 12 V car battery, as suggested by Cunningham when adapting the electrolysis system of Lee et al for use on a vehicle.
Additionally, it would have been obvious to one of ordinary skill in the art at the time of filing to have determined an appropriate current supply amount for the power supply to match the desired maximum gas production rate of the electrolytic system.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 6,630,061) as applied to claim 1 above, and further in view of Klein (US 2005/0269210).
Lee et al teach (see col. 1, lines 17-22) using water with “small amount of an electrolyte”, but fail to teach the identity of the electrolyte.
Klein teaches (see abstract, paragraph [0019]) that the efficiency of energy use in electrolysis of water for generating a mixed gas of hydrogen and oxygen could be improved by adding salts such as potassium hydroxide, potassium carbonate, and sodium chloride to the water.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have added the electrolytes including potassium carbonate to the water of Lee et al as suggested by Klein because Klein teaches that the efficiency of the electrolysis could be improved by adding the combination of electrolytes to water.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY D WILKINS III whose telephone number is (571)272-1251. The examiner can normally be reached M-F 8:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARRY D WILKINS III/Primary Examiner, Art Unit 1794